Citation Nr: 0303610	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  99-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear, to include as secondary to otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1999 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In January 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 2003.



FINDINGS OF FACT

1.  At service entrance and at service separation, the 
veteran's hearing was reported as normal.

2.  Hearing loss in the right ear was found many years after 
the veteran's separation from active service.

3.  There is no medical or audiological evidence linking 
current hearing loss in the right ear to the veteran's active 
service or to service connected otitis media.


CONCLUSION OF LAW

Hearing loss in the right ear was not incurred in or 
aggravated by service and was not caused or aggravated by 
otitis media.  38 U.S.C.A. §§ 1110, 1112, 5107 (2002); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a July 2002 letter, the RO notified the veteran that he 
needed to identify any treatment records showing a 
relationship between his current right ear hearing loss and 
his active service.  In September 2002, the veteran failed to 
report for an ear examination which the Board had requested 
to determine whether the veteran's postservice hearing loss 
in the right ear was related to any incident of his active 
service.  The veteran stated that he would be unable to 
attend any VA examination of his ears due to chronic illness.  
In a November 2002 Supplemental Statement of the Case, the RO 
notified the veteran that, in the absence of any medical or 
audiological evidence to link his current right ear hearing 
loss to service, it was necessary to deny his claim but that 
his claim might be reconsidered upon his submission of an 
opinion by a health care professional showing a link between 
current hearing loss and service.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

An organic disease of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran's service medical records reveal that, at an 
examination for service entrance in May 1943, his hearing was 
recorded as 15/15, bilaterally.  His service medical records 
are entirely negative for findings of any hearing loss.  In 
January 1945, it was noted that he had chronic otitis media 
in the right ear.  At an examination for service separation 
in February 1946, his hearing was recorded as 15/15 to the 
whispered and spoken voice, bilaterally.

A rating decision in February 1946 granted entitlement to 
service connection for otitis media, right ear.

There is no medical or audiological evidence of record 
showing any loss of hearing in the veteran's right ear during 
the year after his separation from active service in February 
1946.

In November 1998, the veteran asserted a claim of entitlement 
to service connection for hearing loss in the right ear.  In 
April 2001, a VA audiologist reported that a hearing test 
showed that the veteran has a mixed hearing loss in the right 
ear.  The veteran has contended that his hearing loss in the 
right ear, first diagnosed many years after service, is 
related to exposure to the noise of guns on a ship and to 
exposure to cold weather during his active service.  However, 
as a layman, the veteran is not qualified to offer an opinion 
on a question of medical or audiological causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  His 
statements thus do not provide a link between a current 
disability and his service.

As noted above, in the remand of January 2001, the Board 
requested that an ear specialist examine the veteran and 
offer an opinion as to the likelihood that his postservice 
right ear hearing loss is related to any incident of active 
service or to service connected otitis media in the right 
ear, but the veteran was unable to report for the examination 
due to illness.  In such circumstances, the claim for service 
connection for right ear hearing loss is to be rated on the 
evidence of record.  See 38 C.F.R. § 3.655 (2002).  Because 
there is no medical or audiological finding or opinion 
relating the veteran's current right ear hearing loss to his 
period of active service or to otitis media, the Board must 
find that the preponderance of the evidence is against the 
veteran's claim.  Entitlement to service connection for 
hearing loss in the right ear, to include as secondary to 
otitis media, is thus not established.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 





ORDER

Service connection for hearing loss in the right ear, to 
include as secondary to otitis media, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

